Tolson, C. J. On December 19, 1952, an opinion of this Court was entered denying an award to- claimants on the ground that claimant failed to show due care and caution in her own behalf. On January 15, 1953, claimants filed a petition for rehearing setting forth certain allegations of matters that the Court had overlooked or misapprehended. On March 30, 1953, claimants filed a motion for a new trial setting forth five allegations; the first three are substantially the same as those filed under the petition for rehearing; the fourth and fifth allegations are as follows: “(4) Other evidence is available to the claimants, which will remove any doubt that the claimant, Kay Lipscomb, was not guilty of contributory negligence, and that she was in the exercise of reasonable care immediately before and at the time she sustained the injuries in question. (5) If a retrial or rehearing of this case is granted, claimants will be in position to produce, and will produce the evidence referred to in the preceding paragraph, and will show the existence of facts not previously shown, which will make it evident that said claimant was in the exercise of reasonable care at the time she sustained her injuries.” On March 30, 1953, an order was entered by one of the members of the Court, denying the petition for rehearing, but ordering a new trial, and directing that the matter be referred to a Commissioner for further hearing. On April 24, 1953, respondent filed a motion requesting the Court to vacate the order entered on March 30, 1953, authorizing the new trial, for the reason that paragraphs four and five, heretofore set out in full, in the motion for a new trial were insufficient in fact or law to justify such.an order. The basis for a new trial is found in Rule 27 of the Court of Claims. “When a decision is rendered, the Court, within thirty (30) days thereafter, may grant a new trial for any reason, which, by the rules of common law or chancery in suits between individuals, would furnish sufficient ground for granting a new trial.” A new trial may be granted for many reasons, but, when the request is based on an allegation of newly discovered evidence, the Courts of this State have laid down the following rules: “Applications for a new trial on the ground of newly discovered evidence, in order to justify its allowance, should fulfill the following requirements: (1) The evidence must appear to be such as will probably change the result, if a new trial is granted; (2) it must have been discovered since the trial; (3) it must be such as could not have been discovered before the trial by the exercise of due diligence; (4) it must be material to the issue; and (5) it must not be merely cumulative to the evidence offered on the trial.” People vs. Williams, 242 Ill. 197. People vs. Tillman, 383 Ill. 560. It is further required by Affidavit of Witnesses, relied upon to make the new proof, that the testimony has been discovered since the trial, so that no laches are imputable to the party, and that the new testimony is so material and conclusive that it will probably lead to a different result. Janeway vs. Burton, 201 Ill. 78. People vs. Dabney, 315 Ill. 320. Paragraphs four and five, heretofore set forth in full, do not comply with the requirements of law in the matter of applications for new trials on the basis of newly discovered evidence, and the motion to vacate the order of March 30, 1953, granting a new trial, must be allowed. It is therefore ordered, adjudged and decreed that the order of March 30, 1953, granting a new trial be, and the same is hereby vacated.